UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7618


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMETRIUS A. CRANDLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Jerome B. Friedman,
Senior District Judge.     (4:06-cr-00137-JBF-JEB-1; 4:08-cv-
00111-JBF)


Submitted:   March 9, 2011                 Decided:   March 21, 2011


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demetrius A. Crandle, Appellant Pro Se. Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Demetrius Crandle appealed from the district court’s

order denying his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.

We   granted    a   certificate   of     appealability       on    the       issue   of

whether Crandle’s trial counsel was ineffective for failing to

file a motion to suppress.            We then remanded for an evidentiary

hearing and factual and legal findings.              The district court held

a hearing, made the requested findings, and then returned the

case to this court.          Neither party has challenged the district

court’s findings on remand.

              We have reviewed the record and the district court’s

order on remand, and we find no reversible error.                       Accordingly,

we affirm the denial of Crandle’s § 2255 motion for the reasons

stated by the district court.                 United States v. Crandle, No.

4:06-cr-00137-JBF-JEB-1        (E.D.     Va.     filed    July     26    &    entered

July 28,    2010).     We    dispense    with    oral     argument      because      the

facts   and    legal   contentions      are    adequately    presented         in    the

materials     before   the    court    and     argument    would     not      aid    the

decisional process.

                                                                             AFFIRMED




                                         2